Citation Nr: 1452519	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to June 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2012 Statement of the Case (SOC) during the pendency of this appeal, the RO recharacterized the Veteran's claim of entitlement to service connection for restless leg syndrome as, instead, for peripheral neuropathy of his left and right lower extremities with periodic limb movements in his sleep (PLMS) associated with his Type II Diabetes Mellitus.  An intervening September 2011 rating decision had granted service connection for the bilateral lower extremity peripheral neuropathy, assigning an initial 10 percent rating for each lower extremity with an effective date in November 2009.  That represented a complete award of the benefit sought on appeal inasmuch as the Veteran did not, in response, separately appeal either those initial ratings or effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a "downstream" issue has to be separately appealed).  Accordingly, this claim for "restless leg syndrome" has been resolved such that there in actuality is no longer any "questions of law and fact" in controversy.  Thus, the Board does not have jurisdiction to consider this claim so is summarily dismissing it.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 (2014).

This claim, nonetheless, was advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

There remain no allegations of errors of fact or law for appellate consideration with respect to this claim of entitlement to service connection for restless leg syndrome.

CONCLUSION OF LAW

The appeal of this claim has become moot by virtue of the intervening September 2011 rating decision granting entitlement to service connection for the peripheral neuropathy of the left and right lower extremities since there is PLMS associated with (so a complication of) the Type II Diabetes Mellitus that also is a service-connected disability; there is no remaining dispute or matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.16, 19.7(b), 20.101 (2014).


ORDER

Having already been granted during the pendency of this appeal, this claim of entitlement to service connection for restless leg syndrome resultantly is summarily dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


